Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-24 on 7/3/19 was acknowledged.  Claims 1-24 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statements submitted on 7/3/19, 12/17/19, and 12/18/19 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: linking member configured to maintain the upper container vertically above the bottom container in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “linking member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no clear linkage between the structure, material, or acts and the function because the disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 is rejected because “the bottom container” raises an antecedent basis issue.  
Claim 2 is rejected because it is unclear what structural feature(s) regarding the linking member performs the function, e.g., configured to maintain the upper container vertically above the bottom container. 
Claims 2 and 4-7 are rejected because “maintained” is unclear. Does the term intend to claim that the membrane is not permanently positioned in the claimed position?
Claims 8 and 9 are rejected because it is unclear how the fluid sample and the type of the fluid sample structurally further defines the claimed device. Furthermore, it is unclear whether the fluid sample is positively claimed because it is initially claimed in the “configured to” claim language in claim 1.  For examination purposes the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language. 
 Claim 16 is rejected because it is unclear how the claim language structurally further defines the claimed device.  
Claim 18 is rejected because “the upper portion” raises an antecedent basis issue. 
Claim Interpretation of the claims
The Office asserts that terms and phrases like “configured to” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  While all words in each claim are considered in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 12, 16-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gellibolian et al. (“Gellibolian,” US Pub. No. 2015/0072346, cited in IDS).
As to claim 1, Gellibolian discloses a device comprising: an upper container (e.g., collection container 20) configured to receive a fluid sample collected from a mammal (e.g., [0005] et seq.) into a first opening (e.g., top of collection container has an opening because the collection chamber cap is removable and enables a user to open or close the collection chamber to the outside environment and thus completely removable from the collection container in e.g., [0041]; and the collection chamber cap disclosed herein may be unattached to a collection container in e.g., [0042] et seq.), the first opening opposite a second opening (e.g., bottom of collection container 20); and a membrane 
As to claim 2, Gellibolian discloses a lower container (e.g., quantitative container 50); and a linking member (e.g., filter device 40) configured to maintain the upper container vertically above the bottom container (see 112 rejections above), wherein the membrane is maintained in the linking member (e.g., filter device 40 comprising filter mount 42, filter 44, port 46, and filter mount O-ring 48, [0096] et seq.). 
As to claim 3, Gellibolian’s linking member comprises an upper portion and a lower portion, see top and bottom of filter device 40 in figs. 1 and 2. 
As to claims 4, 6 and 22, Gellibolian’s membrane (e.g., filter 44) is maintained within a membrane support (e.g., filter mount 42) of the linking member (e.g., filter device 40).
As to claim 8, see e.g., [0025] et seq. of Gellibolian and 112 rejection above. 
As to claim 9, see e.g., [0005] et seq. of Gellibolian and 112 rejection above. 
As to claims 10 and 12, see e.g., [0234] of Gellibolian, which discloses a filtration device contained a PVDF membrane. 
As to claim 16, see 112 rejection above and e.g., [0029] et seq. of Gellibolian. 
As to claim 17, see upper surface of filter device 40 in fig. 2 of Gellibolian. 
As to claims 18 and 21, see e.g., see port and [0051] et seq. of Gellibolian; and see upper surface of filter device 40 in fig. 2 of Gellibolian. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 11, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gellibolian in view of Nakajima (US 4769145, cited in IDS).

As to claims 5 and 7, Gellibolian does not specifically disclose the membrane is maintained at an angle.  Nakajima discloses in FIG. 2A and in e.g., col. 6, lines 42-66, a separator 51 comprises a test solution reservoir 53 of a cylindrical configuration open at both upper and lower ends thereof, the solution reservoir 53 having inside of the longtudinally intermediate part thereof a flanged portion 56 formed along the inner circumference thereof so as to extend obliquely relative to the axis of the reservoir 53, a cylindrical membrane support base 54 fitted in the lower half of the solution reservoir 53 and obliquely cut to have the top face of an upper part 57 thereof sloped to be parallel with the flanged portion 56 of the reservoir 53, an ultrafiltration-oriented filtering membrane 55 interposed between the top face of the support base 54 and the underside of the flanged portion 56 of the solution reservoir 53 so as to extend obliquely relative to the axis of the reservoir 53, and a filtrate cup (not shown) detachably fitted on the lower part of the support base 54.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the filtering membrane maintained obliquely arranged relative to the axis of the solution reservoir to provide a relatively large effective filtering area.  See e.g., col. 7, lines 42-48. 
As to claim 11, Gellibolian does not specifically disclose the membrane is a cellulose based membrane selected from the group consisting of a cellulose acetate, a regenerated cellulose membrane and a nitrocellulose.  Nakajima discloses a membrane made of a polysulphone, a polyvinyl chloride, a regenerated cellulose, a cellulose acetate, an acrylonitrile and vinyl chloride copolymer in e.g., col. 2, lines 46-62.  It would 
As to claims 19 and 23, while Gellibolian discloses a port, Gellibolian does not specifically disclose the membrane support comprises a plurality of ports.  Nakajima discloses in FIG. 1, the base 4 has a bottom edge 4b thereof tapered for the facilitation of attachment of the filtrate cup 2. In the support portion 7, over an area thereof opposite to the opening 6c of the flanged portion 6, there are formed therethrough a plurality of small holes 7a for letting therethrough a filtrate.  See e.g., col. 5, lines 48-61.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the membrane support include a plurality of holes to let therethrough a filtrate (e.g., col. 5, lines 48-61 of Nakajima). 
As to claims 20 and 24, Gellibolian’s membrane (e.g., filter 44) is supported within a membrane support (e.g., filter mount 42) of the linking member (e.g., filter device 40). 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gellibolian in view of Mountcastle (US Pub. No. 2015/0247178, cited in IDS).
See Gellibolian above.
Gellibolian does not specifically disclose the membrane is a carbon based membrane about a one atom thick graphene membrane, and openings of the membrane comprises openings of a size selected from the group consisting of about .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gellibolian in view of Faber et al. (“Faber,” US Pub. No. 2012/0329163, cited in IDS).
See Gellibolian above.
Gellibolian does not specifically disclose the membrane is a strip.  Faber discloses in e.g., [0055], filter medium 6 is preferably present as a sheet and is cut to the size of the receiving area 11.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a strip of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/20/2021